


Exhibit 10.9

 

TETRA TECH, INC.

2005 EQUITY INCENTIVE PLAN

(As Amended Through November 10, 2008)

 

ARTICLE I

PURPOSE

 

1.1           Purpose.  The purpose of the Tetra Tech, Inc. 2005 Equity
Incentive Plan, as amended (the “Plan”), is to promote the interests of Tetra
Tech, Inc. (the “Company”) and its stockholders by enabling the Company to offer
Participants an opportunity to acquire an equity interest in the Company so as
to better attract, retain, and reward its Service Providers and, accordingly, to
strengthen the mutuality of interests between Participants and the Company’s
stockholders by providing Participants with a proprietary interest in pursuing
the Company’s long-term growth and financial success.  This Plan is a complete
amendment and restatement, as set forth herein, of the Tetra Tech, Inc. 2002
Stock Option Plan (the “2002 Plan”).  Capitalized terms used in this Plan but
not defined herein will have the meanings set forth in the Appendix.

 

ARTICLE II

SHARE LIMITS

 

2.1           Shares Subject to the Plan.

 

(a)           Share Reserve.  Subject to adjustment under Section 2.3 of the
Plan, the sum of Five Million Five Hundred Thousand (5,500,000) Shares plus the
number of remaining Shares under the 2002 Plan (not subject to outstanding
Awards and not delivered out of Shares reserved thereunder) as of March 6, 2006
(the date of the initial stockholder approval of the Plan) shall be reserved for
issuance pursuant to Awards made under the Plan.  At all times the Company will
reserve and keep available a sufficient number of Shares to satisfy the
requirements of all outstanding Awards made under the Plan and all other
outstanding but unvested Awards made under the Plan that are to be settled in
Shares.

 

(b)           Shares Counted Against Limitation.  Except for cancelled or
forfeited Shares and Shares settled in cash, as more fully set forth in
subsection (c) below, the Plan is intended to restrict the “recycling” of Shares
back into the Plan.  This means that Shares exchanged or withheld to pay the
purchase or exercise price of an Award (including Shares withheld to satisfy the
exercise price of a Stock Appreciation Right settled in stock) or to satisfy tax
withholding obligations count against the numerical limits of the Plan.

 

(c)           Lapsed Awards.  If an Award: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part, then the unissued Shares that were
subject to such Award and/or such surrendered, canceled, or forfeited Shares (as
the case may be) shall become available for future grant or sale under the Plan
(unless the Plan has terminated), subject however, in the case of Incentive
Stock Options, to any limitations under the Code.

 

--------------------------------------------------------------------------------


 

(d)           Limitation on Full-Value Awards.  Not more than One Million
(1,000,000) of the total number of Shares reserved for issuance under the Plan
(as adjusted under Section 2.3) may be granted or sold as Awards of Restricted
Stock, Restricted Stock Units, unrestricted grants of Shares and other Awards
(“Full-Value Awards”) whose intrinsic value is not solely dependent on
appreciation in the price of Shares after the date of grant.  Options and Stock
Appreciation Rights shall not be subject to, and shall not count against, the
limit described in the preceding sentence.  If a Full-Value Award expires, is
forfeited or otherwise lapses as described in Section 2.1(c), the Shares that
were subject to the Award shall be restored to the total number of Shares
available for grant, issuance or sale as Full-Value Awards.

 

(e)           Substitute Awards.  The Committee may grant Awards under the Plan
in substitution for stock and stock based awards held by employees, directors,
consultants or advisors of another company (an “Acquired Company”) in connection
with a merger or consolidation of such Acquired Company with the Company or the
acquisition by the Company of property or stock of the Acquired Company.  The
Committee may direct that the substitute Awards be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.  Any
substitute Awards granted under the Plan shall not count against the share
limitations set forth in Sections 2.1(a) and 2.2.

 

2.2           Individual Share Limit.  In any Tax Year, no Service Provider
shall be granted Awards with respect to more than One Million (1,000,000)
Shares.  The limit described in this Section 2.2 shall be construed and applied
consistently with Section 162(m) of the Code, except that the limit shall apply
to all Service Providers.

 

(a)           Awards not Settled in Shares.  If an Award is to be settled in
cash or any medium other than Shares, the number of Shares on which the Award is
based shall count toward the individual share limit set forth in this
Section 2.2.

 

(b)           Canceled Awards.  Any Awards granted to a Participant that are
canceled shall continue to count toward the individual share limit applicable to
that Participant set forth in this Section 2.2.

 

2.3           Adjustments.

 

(a)           In the event that there is any dividend or distribution payable in
Shares, or any stock split, reverse stock split, combination or reclassification
of Shares, or any other similar change in the number of outstanding Shares, then
the maximum aggregate number of Shares available for Awards under Section 2.1 of
the Plan, the maximum number of Shares issuable to a Service Provider under
Section 2.2 of the Plan, and any other limitation under this Plan on the maximum
number of Shares issuable to an individual or in the aggregate shall be
proportionately adjusted (and rounded down to a whole number) by the Committee
as it deems equitable in its discretion to prevent dilution or enlargement of
the rights of the Participants.  The Committee’s determination with respect to
any such adjustments shall be conclusive.

 

(b)           In the event that there is any extraordinary dividend or other
distribution in respect of the Shares, recapitalization, reclassification,
merger, reorganization, consolidation, combination, sale of assets, split-up,
exchange, spin-off or other extraordinary

 

2

--------------------------------------------------------------------------------


 

event, then the Committee shall make provision for a cash payment, for the
substitution or exchange of any or all outstanding Awards or a combination of
the foregoing, based upon the distribution or consideration payable to holders
of the Shares in respect of such event or on such other terms as the Committee
otherwise deems appropriate.  The Committee shall value Awards as it deems
reasonable in the event of a cash settlement and, in the case of Options, Stock
Appreciation Rights or similar stock rights, may base such settlement solely
upon the excess if any of the per Share amount payable upon or in respect of
such event over the exercise price of the Award.

 

ARTICLE III

ADMINISTRATION OF THE PLAN

 

3.1           Administration.  The Plan shall be administered and interpreted by
the Committee.  The Committee shall consist of two or more members of the Board
who are “outside directors” as defined under Section 162(m) of the Code and
“non-employee directors” as defined under Rule 16b-3 under the Exchange Act.

 

3.2           Authority of Committee.  The Committee has the sole authority,
subject to the provisions of the Plan, to (i) select the employees and other
individuals to receive Awards under the Plan, (ii) determine the type, size and
terms of the Awards to be made to each individual selected, (iii) determine the
Fair Market Value, (iv) determine the time when the Awards will be granted and
the duration of any applicable exercise and vesting period, including the
criteria for exercisability and vesting and the acceleration of exercisability
and vesting with respect to each individual selected, (v) make such adjustments
or modifications to Awards to Participants who are foreign nationals or employed
outside of the United States in order to recognize differences in local law, tax
policies or customs and (vi) deal with any other matter arising under the Plan. 
The Committee is authorized to interpret the Plan and the Awards granted under
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make any other determination that it deems necessary or
desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable.  Any decision of the Committee in the interpretation and
administration of the Plan shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned.  All powers of
the Committee shall be executed in its sole discretion and need not be uniform
as to similarly situated individuals.

 

3.3           Committee Manner of Action.  Unless otherwise provided in the
bylaws of the Company or the charter of the Committee: (i) a majority of the
members of a Committee shall constitute a quorum, and (ii) the vote of a
majority of the members present who are qualified to act on a question assuming
the presence of a quorum or the unanimous written consent of the members of the
Committee shall constitute action by the Committee.  The Committee may delegate
the performance of ministerial functions in connection with the Plan to such
person or persons as the Committee may select.

 

3.4           Responsibility of Committee.  No member of the Board, no member of
the Committee and no employee of the Company shall be liable for any act or
failure to act

 

3

--------------------------------------------------------------------------------


 

hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member of the Committee or employee of the Company.  The Company shall
indemnify members of the Committee and any employee of the Company against any
and all liabilities or expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties under the Plan, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct.

 

3.5           Compliance with Applicable Law.  The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award
Agreement in a manner that is consistent and in compliance with a reasonable,
good faith interpretation of all Applicable Laws, and that avoids (to the extent
practicable) the classification of any Award as “deferred compensation” for
purposes of Section 409A of the Code, as determined by the Committee, or if an
Award is subject to Section 409A, in a manner that complies with
Section 409A.    Notwithstanding the foregoing, the failure to satisfy the
requirements of Section 409A or Section 162(m) with respect to the grant of an
Award under the Plan shall not affect the validity of the action of the
Committee otherwise duly authorized and acting in the matter.

 

ARTICLE IV

PARTICIPATION

 

4.1           Participants.  All Service Providers of the Company or any
Subsidiary are eligible to participate in the Plan.  Incentive Stock Options may
be granted only to Employees.  Consistent with the purposes of the Plan, the
Committee shall have exclusive power to select the Service Providers who may
participate in the Plan (“Participants”).  Eligible individuals may be selected
individually or by groups or categories, as determined by the Committee in its
discretion, and designation as a person to receive Awards in any year shall not
require the Committee to designate such a person as eligible to receive Awards
in any other year.

 

ARTICLE V

VESTING AND PERFORMANCE OBJECTIVES

 

5.1           General.  The vesting schedule or Period of Restriction for any
Award shall be specified in the Award Agreement.  The criteria for vesting and
for removing restrictions on any Award may include (i) performance of
substantial services for the Company for a specified period; (ii) achievement of
one or more Performance Objectives; or (iii) a combination of clauses (i) and
(ii), as determined by the Committee.

 

5.2           Period of Absence from Providing Substantial Services.  To the
extent that vesting or removal of restrictions is contingent on performance of
substantial services for a specified period, a leave of absence (whether paid or
unpaid) shall not count toward the required period of service unless the Award
Agreement provides otherwise.

 

5.3           Performance Objectives.

 

(a)           Possible Performance Objectives.  Any Performance Objective shall
relate to the Participant’s performance for the Company or the Company’s
business

 

4

--------------------------------------------------------------------------------


 

activities or organizational goals, and shall be sufficiently specific that a
third party having knowledge of the relevant facts could determine whether the
Performance Objective is achieved.  The Performance Objectives with respect to
any Award may be one or more of the following objectives, as established by the
Committee in its sole discretion:

 

·                  Achieving a target level of revenue and/or revenue, net of
subcontractor costs;

 

·                  Achieving a target level of income from operations;

 

·                  Achieving a target level of net income;

 

·                  Achieving a target level of earnings per share;

 

·                  Achieving a target return on the Company’s capital, assets or
stockholders’ equity;

 

·                  Maintaining or achieving a target level of appreciation in
the price of the Shares;

 

·                  Achieving or maintaining a Share price that meets or exceeds
the performance of specified stock market indices or other benchmarks over a
specified period;

 

·                  Achieving a level of Share price, earnings or income
performance that meets or exceeds performance in comparable areas of peer
companies over a specified period;

 

·                  Achieving specified reductions in costs;

 

·                  Achieving specified improvements in collection of outstanding
accounts receivable or specified reductions in write-offs;

 

·                  Achieving a target days sales outstanding (DSO) level; and

 

·                  Achieving a target level of cash flow from operations.

 

(b)           Stockholder Approval of Performance Objectives.  The list of
possible Performance Objectives set forth in Section 5.3(a), above, and the
other material terms of Awards of Restricted Stock or Restricted Stock Units
that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, shall be subject to reapproval by the Company’s
stockholders at the first stockholder meeting that occurs in 2011.  No Award of
Restricted Stock or Restricted Stock Units that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be made
after that meeting unless stockholders have reapproved the list of Performance
Objectives and other material terms of such Awards, or unless the vesting of the
Award is made contingent on stockholder approval of the Performance Objectives
and other material terms of such Awards.

 

5

--------------------------------------------------------------------------------


 

(c)           Documentation of Performance Objectives.  With respect to any
Award, the Performance Objectives shall be set forth in writing no later than 90
days after commencement of the period to which the Performance
Objective(s) relate(s) (or, in the case of performance periods of less than one
year, in no event after 25% of such period has elapsed) and at a time when
achievement of the Performance Objectives is substantially uncertain.  Such
writing shall also include the period for measuring achievement of the
Performance Objectives, which shall be no less than three consecutive months or
greater than five consecutive years, as established by the Committee.  Once
established by the Committee, the Performance Objective(s) may not be changed to
accelerate the settlement of an Award or to accelerate the lapse or removal of
restrictions on Restricted Stock that otherwise would be due upon the attainment
of the Performance Objective(s).

 

(d)           Committee Certification.  Prior to settlement of any Award that is
contingent on achievement of one or more Performance Objectives, the Committee
shall certify in writing that the applicable Performance Objective(s) and any
other material terms of the Award were in fact satisfied.  For purposes of this
Section 5.3(d), approved minutes of the Committee shall be adequate written
certification.

 

(e)           Negative Discretion.  The Committee may reduce, but may not
increase, the number of Shares deliverable or the amount payable under any Award
after the applicable Performance Objectives are satisfied.

 

ARTICLE VI

STOCK OPTIONS

 

6.1           Terms of Option. Subject to the provisions of the Plan, the type
of Option, term, exercise price, vesting schedule and other conditions and
limitations applicable to each Option shall be as determined by the Committee
and shall be stated in the Award Agreement.

 

6.2           Type of Option.

 

(a)           Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonqualified Stock Option.

 

(b)           Neither the Company nor the Committee shall have liability to a
Participant or any other party if an Option (or any part thereof) which is
intended to be an Incentive Stock Option does not qualify as an Incentive Stock
Option.  In addition, the Committee may make an adjustment or substitution
described in Section 2.3 that causes the Option to cease to qualify as an
Incentive Stock Option without the consent of the affected Participant or any
other party.

 

6.3           Limitations.

 

(a)           Maximum Term.  No Option shall have a term in excess of eight
(8) years measured from the date the Option is granted.  In the case of any
Incentive Stock Option granted to a 10% Stockholder (as defined in
Section 6.3(e)), the term of such Incentive Stock Option shall not exceed five
years measured from the date the Option is granted.

 

6

--------------------------------------------------------------------------------


 

(b)           Minimum Exercise Price.  Subject to Section 2.3(b), the exercise
price per share of an Option shall not be less than 100% of the Fair Market
Value per Share on the date the Option is granted.  In the case of any Incentive
Stock Option granted to a 10% Stockholder (as defined in Section 6.3(e)),
subject to Section 2.3(b), the exercise price per share of such Incentive Stock
Option shall not be less than 110% of the Fair Market Value per Share on the
date the Option is granted.

 

(c)           Repricing Prohibited.  Except as provided in Section 2.3, the
Committee shall not amend any outstanding Option to reduce its exercise price. 
Further, the Committee shall not, without the approval of the stockholders,
cancel any Option and grant a new Option with a lower exercise price such that
the effect would be the same as reducing the exercise price.

 

(d)           $100,000 Limit for Incentive Stock Options.  Notwithstanding an
Option’s designation, to the extent that Incentive Stock Options are exercisable
for the first time by the Participant during any calendar year with respect to
Shares whose aggregate Fair Market Value exceeds $100,000 (regardless of whether
such Incentive Stock Options were granted under this Plan, the 2002 Plan, or any
other plan of the Company), such Options shall be treated as Nonqualified Stock
Options.  For purposes of this Section 6.3(d), Fair Market Value shall be
measured as of the date the Option was granted and Incentive Stock Options shall
be taken into account in the order in which they were granted in accordance with
the requirements of the Code.

 

(e)           10% Stockholder.  For purposes of this Section 6.3, a “10%
Stockholder” is an individual who, immediately before the date an Award is
granted, owns (or is treated as owning) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, determined
under Section 424(d) of the Code.

 

6.4           Form of Consideration.  The Committee shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Committee shall
determine the acceptable form of consideration at the time of grant.  To the
extent approved by the Committee, the consideration for exercise of an Option
may be paid in any one, or any combination, of the forms of consideration set
forth in subsections (a), (b), (c), (d) and (e) below.

 

(a)           Cash Equivalent.  Consideration may be paid by cash, check or
other cash equivalent approved by the Committee.

 

(b)           Tender or Attestation of Shares.  Consideration may be paid by the
tendering of other Shares to the Company or the attestation to the ownership of
the Shares that otherwise would be tendered to the Company in exchange for the
Company’s reducing the number of Shares issuable upon the exercise of the
Option.  Shares tendered or attested to in exchange for Shares issued under the
Plan may not be shares of Restricted Stock at the time they are tendered or
attested to.  The Committee shall determine acceptable methods for tendering or
attesting to Shares to exercise an Option under the Plan and may impose such
limitations and prohibitions on the use of Shares to exercise Options as it
deems appropriate.  For purposes of determining the amount of the Option price
satisfied by tendering or attesting to Shares, such

 

7

--------------------------------------------------------------------------------


 

Shares shall be valued at their Fair Market Value on the date of tender or
attestation, as applicable.

 

(c)           Net-Exercise.  Consideration may be paid by having the Company
retain from the Shares otherwise issuable upon the exercise of the Option a
number of Shares having a Fair Market Value equal to the exercise price of the
Option (a “net-exercise”).  For purposes of determining the amount of the Option
price satisfied by retaining Shares, such Shares shall be valued at their Fair
Market Value on the date of exercise.

 

(d)           Broker-Assisted Cashless Exercise.  Consideration may be paid in
accordance with a cashless exercise program established with a securities
brokerage firm, as approved by the Committee.

 

(e)           Other Methods.  Consideration may be paid using such other methods
of payment as the Committee, at its discretion, deems appropriate from time to
time.

 

6.5           Exercise of Option.

 

(a)           Procedure for Exercise.  Any Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as set forth in the Award Agreement.  Each Option shall become
exercisable in four equal annual installments commencing on the first
anniversary of the date of grant, or in such other installments and at such
other intervals as the Committee may in any specific case otherwise determine. 
An Option shall be deemed exercised when the Committee receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, (ii) full payment for the Shares (in a
form permitted under Section 6.4) with respect to which the Option is exercised
and (iii) provision for the full satisfaction of any tax withholding obligations
as provided for in Section 10.8 of the Plan.

 

(b)           Termination of Relationship as a Service Provider.  Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Option within such period of time as is specified in the Award
Agreement, subject to the following conditions:

 

(i)            An Option may be exercised after the Participant’s Termination of
Service only to the extent that the Option was vested as of the Termination of
Service;

 

(ii)           An Option may not be exercised after the expiration of the term
of such Option as set forth in the Award Agreement;

 

(iii)          Unless a Participant’s Termination of Service is the result of
the Participant’s Disability, the Participant may not exercise an Incentive
Stock Option more than three months after such Termination of Service;

 

(iv)          If a Participant’s Termination of Service is the result of the
Participant’s Disability, the Participant may exercise an Incentive Stock Option
up to 12 months after Termination of Service; and

 

8

--------------------------------------------------------------------------------


 

(v)           After the Participant’s death, his Beneficiary may exercise an
Incentive Stock Option only to the extent that that the deceased Participant was
entitled to exercise such Incentive Stock Option as of the date of his death.

 

In the absence of a specified time in the Award Agreement, the Option shall
remain exercisable for three months after the Participant’s Termination of
Service for any reason other than Disability or death, and for 12 months after
the Participant’s Termination of Service on account of Disability or death.

 

(c)           Rights as a Stockholder.  Shares subject to an Option shall be
deemed issued, and the Participant shall be deemed the record holder of such
Shares, on the Option exercise date.  Until such Option exercise date, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares subject to the Option.  In the event that the Company
effects a split of the Shares by means of a stock dividend and the exercise
price of, and number of shares subject to, an Option are adjusted as of the date
of distribution of the dividend (rather than as of the record date for such
dividend), then a Participant who exercises such Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the Shares subject
to the Option.  No other adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued.

 

6.6           Repurchase Rights.  The Committee shall have the discretion to
grant Options which are exercisable for unvested Shares.  If the Participant
ceases to be a Service Provider while holding such unvested Shares, the Company
shall have the right to repurchase any or all of those unvested Shares at a
price per share equal to the lower of (i) the exercise price paid per Share, or
(ii) the Fair Market Value per Share at the time of repurchase.  The terms upon
which such repurchase right shall be exercisable by the Committee (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased Shares) shall be established by the Committee and set forth in the
document evidencing such repurchase right.

 

ARTICLE VII

STOCK APPRECIATION RIGHTS

 

7.1           Terms of Stock Appreciation Right.  The term, base amount, vesting
schedule, and other conditions and limitations applicable to each Stock
Appreciation Right, except the medium of settlement, shall be as determined by
the Committee and shall be stated in the Award Agreement.  No Stock Appreciation
Right shall have a term in excess of eight (8) years measured from the date the
Stock Appreciation Right is granted. Subject to Section 2.3(b), the base price
of a Stock Appreciation Right shall not be less than 100% of the Fair Market
Value per Share on the date the Award is granted.  All Awards of Stock
Appreciation Rights shall be settled in Shares issuable upon the exercise of the
Stock Appreciation Right.

 

7.2           Exercise of Stock Appreciation Right.

 

(a)           Procedure for Exercise.  Any Stock Appreciation Right granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as set forth in the Award Agreement.  Each Stock
Appreciation Right shall

 

9

--------------------------------------------------------------------------------


 

become exercisable in four equal annual installments commencing on the first
anniversary of the date of grant, or in such other installments and at such
other intervals as the Committee may in any specific case otherwise determine. 
A Stock Appreciation Right shall be deemed exercised when the Committee receives
written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Stock Appreciation Right.

 

(b)           Termination of Relationship as a Service Provider.  Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Stock Appreciation Right within such period of time as is specified
in the Award Agreement to the extent that the Stock Appreciation right is vested
as of the Termination of Service.  In the absence of a specified time in the
Award Agreement, the Stock Appreciation Right shall remain exercisable for three
months following the Participant’s Termination of Service for any reason other
than Disability or death, and for 12 months after the Participant’s Termination
of Service on account of Disability or death.

 

(c)           Rights as a Stockholder.  Shares subject to a Stock Appreciation
Right shall be deemed issued, and the Participant shall be deemed the record
holder of such Shares, on the date the Stock Appreciation Right is exercised. 
Until such date, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares subject to the Stock
Appreciation Right.  If the Company effects a split of the Shares by means of a
stock dividend and the exercise price of, and number of shares subject to, a
Stock Appreciation Right are adjusted as of the date of distribution of the
dividend (rather than as of the record date for such dividend), then a
Participant who exercises such Stock Appreciation Right between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the Shares subject
to the Stock Appreciation Right.  No other adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued.

 

ARTICLE VIII

RESTRICTED STOCK

 

8.1           Terms of Restricted Stock.  Subject to the provisions of the Plan,
the Period of Restriction, the number of Shares granted, and other conditions
and limitations applicable to each Award of Restricted Stock shall be as
determined by the Committee and shall be stated in the Award Agreement;
provided, however, that the Period of Restriction, (i) if time-based, shall be
not less than three (3) years and (ii) if based on Performance Objectives, shall
be not less than one (1) year.  Unless the Committee determines otherwise,
Shares of Restricted Stock shall be held by the Company as escrow agent until
the restrictions on such Shares have lapsed.

 

8.2           Transferability.  Except as provided in this Article VIII, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

8.3           Other Restrictions.  The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

10

--------------------------------------------------------------------------------

 

8.4           Removal of Restrictions.  Except as otherwise provided in this
Article VIII, and subject to Section 10.6, Shares of Restricted Stock covered by
an Award of Restricted Stock made under the Plan shall be released from escrow,
and shall become fully transferable, as soon as practicable after the Period of
Restriction ends, and in any event no later than 2½ months after the end of the
Tax Year in which the Period of Restriction ends.

 

8.5           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.

 

8.6           Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares unless otherwise provided in the Award Agreement.

 

(a)           If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions (and shall therefore be
forfeitable to the same extent) as the Shares of Restricted Stock with respect
to which they were paid.

 

(b)           If any such dividends or distributions are paid in cash, the Award
Agreement may specify that the cash payments shall be subject to the same
restrictions as the related Restricted Stock, in which case they shall be
accumulated during the Period of Restriction and paid or forfeited when the
related Shares of Restricted Stock vest or are forfeited.  Alternatively, the
Award Agreement may specify that the dividend equivalents or other payments
shall be unrestricted, in which case they shall be paid as soon as practicable
after the dividend or distribution date.  In no event shall any cash dividend or
distribution be paid later than 2½ months after the Tax Year in which the
dividend or distribution becomes nonforfeitable.

 

8.7           Right of Repurchase of Restricted Stock.  If, with respect to any
Award, (i) a Participant’s Termination of Service occurs before the end of the
Period of Restriction or (ii) any Performance Objectives are not achieved by the
end of the period for measuring such Performance Objectives, then the Company
shall have the right to repurchase forfeitable Shares of Restricted Stock from
the Participant at their original issuance price or other stated or formula
price (or to require forfeiture of such Shares if issued at no cost).

 

ARTICLE IX

RESTRICTED STOCK UNITS

 

9.1           Terms of Restricted Stock Units.  Subject to the provisions of the
Plan, the Period of Restriction, number of underlying Shares, and other
conditions and limitations applicable to each Award of Restricted Stock Units
shall be as determined by the Committee and shall be stated in the Award
Agreement; provided, however, that the Period of Restriction, (i) if time-based,
shall be not less than three (3) years and (ii) if based on Performance
Objectives, shall be not less than one (1) year.

 

9.2           Settlement of Restricted Stock Units.  Subject to Section 10.5,
the number of Shares specified in the Award Agreement, or cash equal to the Fair
Market Value of the

 

11

--------------------------------------------------------------------------------


 

underlying Shares specified in the Award Agreement, shall be delivered to the
Participant as soon as practicable after the end of the applicable Period of
Restriction, and in any event no later than 2½ months after the end of the Tax
Year in which the Period of Restriction ends.

 

9.3           Dividend and Other Distribution Equivalents.  The Committee is
authorized to grant to holders of Restricted Stock Units the right to receive
payments equivalent to dividends or other distributions with respect to Shares
underlying Awards of Restricted Stock Units.  The Award Agreement may specify
that the dividend equivalents or other distributions shall be subject to the
same restrictions as the related Restricted Stock Units, in which case they
shall be accumulated during the Period of Restriction and paid or forfeited when
the related Restricted Stock Units are paid or forfeited.  Alternatively, the
Award Agreement may specify that the dividend equivalents or other distributions
shall be unrestricted, in which case they shall be paid on the dividend or
distribution payment date for the underlying Shares, or as soon as practicable
thereafter.  In no event shall any unrestricted dividend equivalent or other
distribution be paid later than 2½ months after the Tax Year in which the record
date for the dividend or distribution occurs.

 

9.4           Forfeiture.  If, with respect to any Award, (i) a Participant’s
Termination of Service occurs before the end of the Period of Restriction, or
(ii) any Performance Objectives are not achieved by the end of the period for
measuring such Performance Objectives, then, except as otherwise determined by
the Committee, the Restricted Stock Units granted pursuant to such Award shall
be forfeited and the Company shall have no further obligation thereunder.

 

ARTICLE X

ADDITIONAL TERMS OF AWARDS

 

10.1         Change in Control.

 

(a)           Effect.  Upon the occurrence of a Change in Control (as defined
below), each outstanding Award shall immediately become exercisable or payable
in full (if applicable, and whether or not then exercisable), and any forfeiture
and vesting restrictions thereon shall lapse.  Notwithstanding the foregoing,
prior to a Change in Control, to the extent consistent with the requirements of
Section 409A of the Code, the Committee may determine that, upon the occurrence
of a Change in Control, there shall be no acceleration of benefits under Awards
or determine that only certain or limited benefits under Awards shall be
accelerated and the extent to which they shall be accelerated, and/or establish
a different time in respect of such event for such acceleration.  In that event,
the Committee will make provision in connection with such transaction for the
continuance of the Plan and the assumption of Options and Awards theretofore
granted, or the substitution for such Options and Awards with new options and
awards covering the stock of a successor employer corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices.  In addition, the Committee may override the limitations on
acceleration in this Section 10.1(a) by express provision in the Award Agreement
and may accord any Participant the right to refuse any acceleration, whether
pursuant to the Award Agreement or otherwise, in such circumstances as the
Committee may approve.  Any acceleration of Awards shall comply with applicable
regulatory requirements, including without limitation Sections 409A and 422 of
the Code.

 

12

--------------------------------------------------------------------------------


 

(b)           Defined.  For purposes of this Plan, a “Change in Control” shall
mean the first of the following to occur:

 

(i)            the purchase or other acquisition by any Person (as defined
below), directly or indirectly, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of the Company’s securities, not
including the securities beneficially owned by such Person or any securities
acquired directly from the Company or its Affiliates, representing 50 percent or
more on a single date or during any 12 month period of the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of the Board; provided, however, that if any Person has
satisfied this requirement, the acquisition of additional Company securities by
the same Person shall be construed as not triggering a Change of Control; and
provided further, however, that an increase in the percentage of voting
securities owned by any Person as a result of a transaction in which the Company
acquires its voting securities in exchange for property shall not be treated as
an acquisition of the Company’s voting securities for purposes of this
Section 10.1(b);

 

(ii)           the consummation of a reorganization, merger, or consolidation of
the Company, if the Company’s stockholders, in combination with any trustee or
other fiduciary acquiring voting securities under an employee benefit plan of
the Company or an Affiliate as part of such transaction, do not, immediately
thereafter, own more than 50 percent of the combined voting power of the
reorganized, merged or consolidated Company’s then outstanding securities that
is entitled to vote generally in the election of the directors; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no Person acquires more than 50
percent of the combined voting power of the Company’s then outstanding
securities shall not be a Change of Control under this Section 10.1(b);

 

(iii)          during any period of two consecutive years, individuals who, as
of the beginning of such period, constitute the Board (the “Incumbent Board”)
cease to constitute at least a majority of the Board  (unless the reason for no
longer constituting a majority of the Board is because one or more directors is
not re-elected because of a failure to satisfy majority voting requirements in
the Company’s charter, bylaws or applicable policy); provided, that any person
becoming a director of the Company subsequent to the beginning of such period
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, including, but not limited to, a consent
solicitation relating to the election of directors of the Company and whose
appointment or election was not approved by at least a majority of the directors
of the Company in office immediately before any such contest; or

 

(iv)          the consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity

 

13

--------------------------------------------------------------------------------


 

where the outstanding securities generally entitled to vote in the election of
directors of the Company immediately prior to the transaction continue to
represent (either by remaining outstanding or by being converted into such
securities of the surviving entity or any parent thereof) 50 percent or more of
the combined voting power of the outstanding voting securities of such entity
generally entitled to vote in such entity’s election of directors immediately
after such sale.

 

Notwithstanding the foregoing, (x) in no event may there by more than one
transaction or occurrence treated as a “Change of Control” for purposes of this
Plan and (y) to the extent necessary to comply with the requirements of
Section 409A of the Code, a Change in Control shall only be deemed to occur if
the Change in Control is also a “change in the ownership or effective control of
the corporation or in the ownership of a substantial portion of the assets of
the corporation” within the meaning of Section 409A of the Code.

 

(c)           Other Terms.  For purposes of Section 10.1(b), the following terms
shall have the following meanings:

 

(i)            “Affiliate” means any entity that directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with the Company as determined by the Board in its discretion.

 

(ii)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(v)           “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company or any of its Affiliates, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, and (iv) any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company.

 

10.2         Transferability of Awards.  Except as provided below, a
Participant’s rights under an Award may not be transferred or encumbered, except
by will or by the laws of descent and distribution or, in the case of Awards
other than Incentive Stock Options, pursuant to a qualified domestic relations
order (as defined under Section 414(p) the Code).  The Committee may provide, in
an Agreement for a Nonqualified Stock Option or Restricted Stock Award, for its
transferability as a gift to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the Participant receives no consideration for the transfer and the
transferred Nonqualified Stock Option or Restricted Stock Award shall continue
to be subject to the same terms and conditions as were applicable to the
Nonqualified Stock Option or Restricted Stock Award immediately before the
transfer.

 

10.3         Effect of Termination of Employment or Service.  The Committee
shall establish in respect of each Award granted to a Participant the effect of
a termination of employment or service on the rights and benefits thereunder and
in so doing may make

 

14

--------------------------------------------------------------------------------


 

distinctions based upon the cause of termination, e.g. retirement, early
retirement, termination for cause, disability or death.  Notwithstanding any
terms to the contrary in an Award Agreement or this Plan, the Committee may
decide in its complete discretion to extend the exercise period of an Award
(although not beyond the period described in Section 6.3(a)) and to accelerate
the vesting or exercisability of any Award.

 

10.4         No Fractional Shares.  No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan or any Award.  The Committee shall
determine whether cash shall be paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

10.5         No Effect on Employment or Service.  Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company; nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws and any enforceable agreement between the Service
Provider and the Company.

 

10.6         Conditions On Delivery of Shares and Lapsing of Restrictions.  The
Company shall not be obligated to deliver any Shares pursuant to the Plan or to
remove restrictions from Shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Committee, (ii) subject to approval of the Company’s counsel, all other
legal matters (including any Applicable Laws) in connection with the issuance
and delivery of such Shares have been satisfied, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Committee may consider appropriate to satisfy the requirements of Applicable
Laws.

 

10.7         Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

10.8         Withholding.  All distributions or payments made with respect to an
Award shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements.  The Company may require
a Participant to remit to it or to the subsidiary that employs a Participant an
amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for Common Stock.  In lieu thereof, the Company or
the employing corporation shall have the right to withhold the amount of such
taxes from any other sums due or to become due to the Participant as the Company
shall prescribe.  The Committee may, in its discretion and subject to such
rules as it may adopt, permit a Participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with any Award
by electing to have the Company withhold shares of Common Stock deliverable
thereunder having a Fair Market Value that is not in excess of the minimum
statutory amount of tax to be withheld.

 

15

--------------------------------------------------------------------------------


 

10.9         Other Provisions.  In addition to the provisions described in the
Plan, any Award Agreement may include such other provisions (whether or not
applicable to the Award of any other Participant) as the Committee determines
appropriate, including restrictions on resale or other disposition and
provisions to comply with Applicable Laws.

 

10.10       Section 16 of the Exchange Act.  It is the intent of the Company
that Awards and transactions permitted by Awards be interpreted in a manner
that, in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Awards, for exemption from matching liability under Rule 16b-3
promulgated under the Exchange Act.  The Company shall have no liability to any
Participant or other person for Section 16 consequences of Awards or events in
connection with Awards if an Award or related event does not so qualify.

 

10.11       Not Benefit Plan Compensation.  Payments and other benefits received
by a Participant under an Award made pursuant to the Plan shall not be deemed a
part of a Participant’s compensation for purposes of determining the
Participant’s benefits under any other employee benefit plans or arrangements
provided by the Company, except where the Committee expressly provides otherwise
in writing.

 

ARTICLE XI

TERM, AMENDMENT AND TERMINATION OF PLAN

 

11.1         Term of Plan.  The Plan shall become effective on the Effective
Date.

 

11.2         Termination of the Plan.  The Plan shall terminate upon the
earliest to occur of (i) the date that is 10 years after the Plan is approved by
the Company’s stockholders; (ii) the date on which all Shares available for
issuance under the Plan have been issued as fully vested Shares; or (iii) the
date determined by the Board pursuant to its authority under Section 11.3.

 

11.3         Amendment of the Plan.  The Board or the Committee may at any time
amend, alter, suspend or terminate the Plan, without the consent of the
Participants or Beneficiaries.  The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.

 

11.4         Effect of Amendment or Termination.  Except as provided in
Section 11.5 of the Plan, no amendment, alteration, suspension or termination of
the Plan shall impair the rights of any Participant or Beneficiary under an
outstanding Award, unless required to comply with an Applicable Law or mutually
agreed otherwise between the Participant and the Committee; any such agreement
must be in writing and signed by the Participant and the Company.  Termination
of the Plan shall not affect the Committee’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.

 

11.5         Adjustments of Awards Upon the Occurrence of Unusual or
Nonrecurring Events.  The Committee may, in its sole discretion (but subject to
the limitations and conditions expressly stated in the Plan, such as the
limitations on adjustment of Performance Objectives),

 

16

--------------------------------------------------------------------------------


 

adjust the terms and conditions of Awards during the pendency or in recognition
of (i) unusual or nonrecurring events affecting the Company (such as a capital
adjustment, reorganization or merger) or the financial statements of the
Company, or (ii) any changes in Applicable Laws or accounting principles.  By
way of example, the power to adjust Awards shall include the power to suspend
the exercise of any Option or Stock Appreciation Right.

 

ARTICLE XII

MISCELLANEOUS

 

12.1         Governing Law.  This Plan, Awards granted hereunder and actions
taken in connection with the Plan shall be governed by the laws of the State of
Delaware regardless of the law that might otherwise apply under applicable
principles of conflicts of laws.

 

12.2         Authorization of Sub-Plans.  The Committee may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities and/or tax laws of various jurisdictions.  The
Committee shall establish such sub-plans by adopting supplements to this Plan
containing (i) such limitations as the Committee deems necessary or desirable,
and (ii) such additional terms and conditions not otherwise inconsistent with
the Plan as the Committee shall deem necessary or desirable.  All sub-plans
adopted by the Committee shall be deemed to be part of the Plan, but each
sub-plan shall apply only to Participants within the affected jurisdiction and
the Company shall not be required to provide copies of any sub-plans to
Participants in any jurisdiction which is not the subject of such sub-plan.

 

12.3         Expenses.  The costs of administering the Plan shall be paid by the
Company.

 

12.4         Severability.  If any provision of the Plan or any Award Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, such provision
shall be construed or deemed to be amended to resolve the applicable infirmity,
unless the Committee determines that it cannot be so construed or deemed amended
without materially altering the Plan or the Award, in which case such provision
shall be stricken as to such jurisdiction, person, or Award, and the remainder
of the Plan and any such Award shall remain in full force and effect.

 

12.5         Construction.  Unless the contrary is clearly indicated by the
context, (i) the use of the masculine gender shall also include within its
meaning the feminine and vice versa; (ii) the use of the singular shall also
include within its meaning the plural and vice versa; and (iii) the word
“include” shall mean to include, but not to be limited to.

 

12.6         No Trust or Fund Created.  Neither the Plan nor any Award Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.  To the extent that any person acquires a right to receive payments from
the Company pursuant to an Award, such right shall be no more secure than the
right of any unsecured general creditor of the Company.

 

17

--------------------------------------------------------------------------------


 

12.7         Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

12.8         Complete Statement of Plan.  This document is a complete statement
of the Plan.

 

18

--------------------------------------------------------------------------------


 

APPENDIX

 

As used in the Plan, the following terms shall have the following meanings:

 

“10% Stockholder” has the meaning set forth in Section 6.3(e).

 

“2002 Plan” has the meaning set forth in Section 1.1.

 

“Acquired Company” has the meaning set forth in Section 2.1(e).

 

“Applicable Laws” means the requirements relating to, connected with, or
otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.

 

“Award” means, individually or collectively, a grant under the Plan of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, or other
equity-based awards.

 

“Award Agreement” means a written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan.  Each Award Agreement
shall be subject to the terms and conditions of the Plan.

 

“Beneficiary” means the personal representative of the Participant’s estate or
the person(s) to whom an Award is transferred pursuant to the Participant’s will
or in accordance with the laws of descent or distribution.

 

“Board” means the board of directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
section of the Code herein shall be a reference to any regulations or other
guidance of general applicability promulgated under such section, and shall
further be a reference to any successor or amended section of such section of
the Code that is so referred to and any regulations thereunder.

 

“Committee” means the Compensation Committee of the Board, which has been
constituted by the Board to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act, Section 162(m) of the Code, and/or other
Applicable Laws.

 

“Company” means Tetra Tech, Inc., a Delaware corporation, or any successor
thereto.

 

“Consultant” means any natural person, including an advisor, engaged by the
Company to render services to the Company.

 

“Director” means a member of the Board.

 

19

--------------------------------------------------------------------------------


 

“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Effective Date” means November 14, 2005; provided that the Plan and any Awards
granted hereunder shall be null and void if the Plan is not approved by the
Company’s stockholders before any compensation under the Plan is paid.

 

“Employee” means any person who is an employee, as defined in Section 3401(c) of
the Code, of the Company or any other entity the employees of which are
permitted to receive Incentive Stock Options under the Code.  Neither service as
a Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means an individual who is an “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act) or a “covered employee”
under Section 162(m) of the Code.

 

“Fair Market Value” means, with respect to Shares as of any date the closing
sale price per share of such Shares (or the closing bid, if no sales were
reported) as reported in The Wall Street Journal (Northeast edition) or, if not
reported therein, such other source as the Committee deems reliable.

 

“Full-Value Awards” has the meaning set forth in Section 2.1(d).

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

“Option” means an option to purchase Shares that is granted pursuant to
Article VI of the Plan.  An Option may be an Incentive Stock Option or a
Nonqualified Stock Option.

 

“Participant” has the meaning set forth in Section 4.1.

 

“Performance Objective” means a performance objective or goal that must be
achieved before an Award, or a feature of an Award, becomes nonforfeitable, as
described in Section 5.3 of the Plan.

 

“Period of Restriction” means the period during which Restricted Stock, the
remuneration underlying Restricted Stock Units or any other feature of an Award
is subject to a substantial risk of forfeiture.  A Period of Restriction shall
be deemed to end when the applicable Award ceases to be subject to a substantial
risk of forfeiture.

 

“Plan” has the meaning set forth in Section 1.1.

 

20

--------------------------------------------------------------------------------


 

“Restricted Stock” means Shares that, during a Period of Restriction, are
subject to restrictions as described in Article VIII of the Plan.

 

“Restricted Stock Unit” means an Award that entitles the recipient to receive
Shares or cash after a Period of Restriction, as described in Article IX of the
Plan.

 

“Service Provider” means an Employee, Director or Consultant.

 

“Share” means a share of the Company’s common stock.

 

“Stock Appreciation Right” means an Award that entitles the recipient to
receive, upon exercise, the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) a base amount specified by the
Committee which shall not be less than the Fair Market Value of a Share on the
date the Award is granted, as described in Article VII of the Plan.

 

“Subsidiary” means any corporation or entity in which the Company directly or
indirectly controls fifty percent (50%) or more of the total voting power of all
classes of its stock having voting power, as determined in accordance with the
rules of Section 424(f) of the Code.

 

“Tax Year” means the Company’s taxable year.

 

“Termination of Service” means the date an individual ceases to be a Service
Provider.  Unless the Committee or a Company policy provides otherwise, a leave
of absence authorized by the Company or the Committee (including sick leave or
military leave) from which return to service is not guaranteed by statute or
contract shall be characterized as a Termination of Service if the individual
does not return to service within three months; such Termination of Service
shall be effective as of the first day that is more than three months after the
beginning of the period of leave.  If the ability to return to service upon the
expiration of such leave is guaranteed by statute or contract, but the
individual does not return, the leave shall be characterized as a Termination of
Service as of a date established by the Committee or Company policy. 
Notwithstanding anything contained herein to the contrary, to the extent
necessary to comply with Section 409A of the Code, all payments and benefits
which are payable upon a termination of employment hereunder shall be paid or
provided only upon those terminations of employment that constitute a
“separation from service” from the Company within the meaning of Section 409A of
the Code.

 

21

--------------------------------------------------------------------------------
